UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) ☒ Annual report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2014 OR ☐ Transition report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-08308 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Luby’s Savings and Investment Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Luby’s, Inc. 13111 Northwest Freeway Suite 600 Houston, Texas 77040 Table of Contents Item1 Audited Statements of Net Assets Available for Benefits Audited statements of net assets available for benefits at December 31, 2014 and 2013, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. Item2 Audited Statement of Changes in Net Assets Available for Benefits Audited statement of changes in net assets available for benefits for the year ended December 31, 2014, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. REQUIRED INFORMATION Item1 Audited Statements of Net Assets Available for Benefits Audited statements of net assets available for benefits at December 31, 2014 and 2013, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. Item2 Audited Statement of Changes in Net Assets Available for Benefits Audited statement of changes in net assets available for benefits for the year ended December 31, 2014, prepared in accordance with the financial reporting requirements of ERISA are filed herewith as an exhibit. SIGNATURE The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the administrator of the plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY’S SAVINGS AND INVESTMENT PLAN Date:June 24, 2015 By: /s/Paulette Gerukos Paulette Gerukos Plan Administrator Luby’s Savings and Investment Plan EXHIBIT INDEX 1 Audited financial statements, notes thereto and supplemental schedule 2 Consent of Calvetti Ferguson 99 Certification by the Plan Administrator pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002
